*1161OPINION.
Smith:
The respondent determined the deficiency in this case upon the theory that the sale took place on March 1, 1920, and that there was a down payment of $10,000 which was in excess of 25 per cent of the selling price. At the hearing it was stipulated by the parties that the sale took place on December 10, 1919, and that the first payment was only $2,000, and that the tax for 1920 should be recomputed on the theory that the sale was on the installment or deferred-payment plan.

Judgment will be entered on 15 days' notice, under Rule 50.

Considered by Littleton.